Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-16-00278-CV

                                    CITY OF EAGLE PASS,
                                          Appellant

                                                 v.

   Dulce Milagro HERNANDEZ, Individually and as Next Friend of Adalberto Hernandez,
                                   Appellee

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 15-02-30780-MCV
                        Honorable Cynthia L. Muniz, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the trial court’s order on appellant’s
plea to the jurisdiction is set aside without regards to the merits and this case is remanded to the
trial court for rendition of judgment in accordance with the parties’ agreements.

       We order the costs of this appeal taxed against appellant City of Eagle Pass.

       SIGNED September 7, 2016.


                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice